Title: Thomas Brand Hollis to Abigail Adams, 4 November 1786
From: Hollis, Thomas Brand
To: Adams, Abigail


     
      
       The 4th of NovemberThe day of deliverance from Popery and Tyranny. 1786
      
     
     Mr Brand Hollis presents his compliments to Mrs Adams and desires her acceptance of two medals one on the execution of the counts Egmont and Horne two Dutch Patriots contrary to faith-given!
     The other on the Murder of the first Prince of Orange
     Base acts of a Tyrant!
     Three common wealth coins to record, what England once was.
     Mrs Adams had the only copy of the right hand of Fellowship which was printed at that time otherwise more would have been sent.
    